Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

                                                             Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 13th, 2022.  Claims 1-43 are pending.  Claims 40-43 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification inadequately discloses the particular determination step as in claim 35 which relies on how many cell location probability cones intersect a hemispherical volume defined by a selected radius centered on the candidate colony.
The specification inadequately discloses this combination of statistical analysis and fluid dynamics in attempting to set forth a user-defined probability/likelihood of a cell colony originating from a single cell (monoclonal) by the sought by the combined definition.
It would appear that for a given cell’s potential propagation path from the top of the well to the bottom (said to be given by an inverted cone) it is implicit that such a cone of possible locations as the cell propagates to the bottom includes intersecting with a hemispherical volume defined by a selected radius centered on a candidate colony.  Herein, it is also noted that the selection of the radius centered on the candidate colony is completely open-ended.
It is further noted that this particular statistical probability is not further defined or explained beyond the brief disclosure in par. [0031] and Fig.3  which presents a general flowchart (and even more general discussion in pars. [0110,0186]), and the drawings do not show this representation of probablility cone(s) against a hemispherical volume as claimed.
Additionally, the cell’s propagation path would be both dependent on the particular semi-solid medium used (i.e. its viscosity) and how long such semi-solid has been set for, which also influences viscosity.  The present claim 35 nor independent claim 1 do not provide for particular time periods associated with growth/culturing evolution from a single cell to a subsequent colony (or also potentially polyclonal colonies) thereof, and merely describe a semi-solid in which a plurality of cells are generally “held” therein.
Examiner further notes the exemplary discussion in par. [0031] to “…only a single cell has a cone of probable locations that intersects a hemisphere defined by….in which case there would be a high likelihood of monoclonality,” but such example absent additional particular discussion therewith appears to describe a noted case of a single probability cone intersecting with a selected radius of a candidate colony.  Herein, it is further noted that centered on the candidate colony is not adequately disclosed as a colony of cells is not a perfect circle, and the radius coinciding to be centered within a candidate colony is not adequately disclosed (i.e. a given candidate colony will have an unbalanced amount of cells/cellular material across the four quadrants defined about a given “radius centered” as claimed).
It would also appear that one must be utilizing images from different points in time in order to relatively analyze the starting point and given probability cone at t=0 and then comparing with a time at a later point that coincides with a time in which colony growth has been accomplished and assigning a hemisphere of a radius to the colony and cross-analyzing/overlapping those images to see what number of intersections of cones with the hemisphere are found.
It is also not adequately described in the specification if single cells present a single probability cone or multiple cones may be found for a single cell, wherein it would appear that a general probability cone also includes smaller probability cones therein, which would represent more accurate probability cones if they are calculated at a later time from when the original probability cone is defined.  It is noted that the claim only generally recites “starting position” with respect to the single cell.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The metes and bounds of the sought particular overlap between potential fluid dynamic profiles of a starting point of a cell and propagating over time compared with hemispherical volume defined by a selected radius centered on the candidate colony in order to provide a qualitative assessment of the likelihood that the candidate colony is monoclonal is indefinitely understood herein.
The discussion above in the section under 35 USC 112 a/1st is relevant and pertinent herein, wherein the present “observing” step is unclearly recited in providing for such a qualitative determination of the a likelihood that a candidate colony arose from a single cell (i.e. monoclonal).
The specification does not offer sufficient disclosure in par. [0031] (and even more general discussion in pars. [0110,0186]) so as to make clear the particular “observing” that is intended herein with respect to the combined fluid dynamics of a single cell and hemispherical volumes defined by a selected radius centered on the candidate colony.  It also appears that the claim may be missing particular required steps which show particular image analysis over time to allow for comparison of the single cell in its propagation through the semi-solid medium (in which the inverted cone profile of potential flow propagation would become more accurate and smaller over time) to images at a later point in time particularly coinciding with a time sufficient for candidate colony growth, wherein such images and their defined cones/hemisphere can be overlapped/compared in order to accomplish the qualitative assessment.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koehn et al. (WO 2016/193200), hereafter Koehn, in view of Chan et al. (US 2017/0108686), hereafter Chan.
With regard to claim 1, Koehn teaches a method for selecting one or more monoclonal cell colonies using an apparatus having a digital imaging device, the method comprising: loading a sample plate onto the apparatus, the sample plate including a well having a plurality of cells held in a semi-solid medium (para (0010): pg 3 In 27-29; "A method for picking a monoclonal colony of cells, the method comprising (a) providing a suspension comprising cells and semi-solid medium in a sample container, the sample container having a substantially flat bottom wall"; par. [0087]; A 6-well plate containing colonies derived from HEK293 cells grown in semi solid medium was imaged by the Celigo using the "tumorsphere 1"application to provide images for comparison of the coordinates of the systems"). Koehn further discloses capturing, at a first time and using the digital imaging device, a first plurality of images of the well (par. [0010] pg 3 In 32-33; determining and recording the position of one or more cells located within at least one predetermined region at the bottom wall", pars [0087,0062]; "In preferred embodiments of the invention, images are recorded using light microscopy and a camera. Koehn further discloses recording a first image does not necessarily mean that only one image is recorded but, rather, that one or more images are recorded").
identifying, based on one or more images of the well captured at a second time substantially later than the first time, a location of a candidate colony of cells (par. [0010] pg 3 In 34-38 "(d) incubating the sample container under conditions suitable for the growth of colonies of cells (e) determining and recording the area occupied by one or more colonies of cells, the one or more colonies of cells being located within the at least one predetermined region at the bottom wall"; par. [0010] pg 7 In 18-20; "wherein coordinates or any other unique identifier can be assigned to cells and/or colonies of cells in the additional image(s) such that these coordinates or unique identifier
can be compared to any coordinates or unique identifier assigned to the one or more cells in the first image").  Koehn  further discloses determining a measure of likelihood that the candidate colony is monoclonal (par. [0010] pg 4 In 1-3; "(f) providing that a colony of cells is monoclonal if the position of not less and not more than one cell, as determined and recorded in (c), is located within the area determined and recorded in (e) as the area occupied by the colony of cells"; par. [0010] pg 7 In 18-20).  Koehn  further discloses in response to the determined measure of likelihood, picking the candidate colony using a picking head of the apparatus to isolate at least
a portion of the colony (par. [0010] pg 4 In 4; "selecting and picking at least one monoclonal colony of cells").
With regards to claim 1, Koehn does not specifically teach at a first time and using the digital imaging device, a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis such that a volumetric image stack is generated with respect to the well or determining, based on the volumetric image stack, a measure of likelihood that the candidate colony is monoclonal.

Chan discloses a microscope system with a transillumination-based autofocusing for photoluminescence imaging and using the digital imaging device, a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis, such that a volumetric image stack is generated with respect to the well (abstract, par. [0045]; ''The bright-field images may form a z-stack of images collected at a corresponding series of focal positions (e.g. z positions) of a microscope system. The focal positions may span any suitable range, and may have any suitable step interval size along the optical axis between adjacent focal positions, to produce any suitable number of images for the range"; par. [0047]; "In exemplary embodiments, the z-stack of bright-field images is composed of at least 5, 6, 7, 8, 9, or 10 bright-field images"). Chan discloses determining, based on the volumetric image stack, a measure of likelihood that the candidate colony is monoclonal (pars. [0017-0019]; In an exemplary method, light transmitted through the sample may be detected for a first set of focal positions to collect a first stack of images. Chan provides that values of a focus metric may be calculated for the first stack of images, and a candidate focal position may be determined based on the values. Chan further discloses application with biological cell lines and primary cells (par. [0035] Further, Chan discloses photoluminescence may be detected from the sample for a second set of focal positions to collect a second stack of images (par. [0038]; "to allow comparison, even though transillumination and epi-illumination are generally performed separately, at different times from one another"). 
It would have been obvious to one of ordinary skill in the art to modify Koehn to form a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis such that a volumetric image is formed such as taught by Chan in order to better determine the likelihood that the candidate colony is monoclonal.
The above-discussed combination with Chan presents an obvious combination for the reason discussed above wherein Chan provides that application in a volumetric stack imaging analysis would have a reasonable expectation of success in a likewise and analogous image analysis application of Koehn in determining the likelihood of a given colony being monoclonal, wherein it is well within the ordinary skill in the art to recognize a depth-wise volumetric image as likewise providing more detailed imaging of cell lines progression over time to ascertain over time if a colony is inferred/determined with a likelihood to from a singular cell and is thus said to be monoclonal as compared to a planar imaging from above/below the cell wherein the cell(s) have settled/centrifuged to the bottom of the well(s).



With regard to claim 2, Koehn further teaches a step of plating the plurality of cells in the semi-solid medium (par. [0010]: pg 3 In 27-29), wherein the step of capturing a first plurality of images is performed less than twenty-four hours after plating (par. [0063]; "In preferred embodiments of the invention, a first image is recorded without delay after the centrifuging step, i.e. typically within 30 minutes or at a timepoint well before seeded cells divide, depending on the growth characteristics of the cell type").  With regard to claim 3, Koehn further teaches that the step of capturing a first plurality of images is performed less than six hours after plating (par. [0063]).  With regard to claim 4, Koehn further teaches centrifuging the well containing the plated cells between the step of plating the plurality of cells and the step of loading a sample plate onto the apparatus (par. [0010]; pg 3 In 30-31; "centrifuging the sample container such that, after centrifugation, substantially all cells are positioned at the bottom wall").  With regard to claim 5, Koehn further teaches the step of centrifuging the well is performed for at least three minutes and with a centrifugal force of at least 50 times the force of gravity (par. [0082]; "Appropriate centrifugation conditions for use in the method of the invention, namely in the centrifuging step following seeding of cells into semi-solid medium (for substantially all cells to be positioned at the bottom wall of the sample container after centrifugation), depend inter alia on the particular cell type and type of semi-solid medium used"; par. [0084]; "centrifugation step of one minute at approximately 400 x g").  With regard to claim 6, Koehn further teaches the step of centrifuging the well is performed for about five minutes with a centrifugal force of about 100 times the force of gravity (pars. [0082,0084)]; "a final centrifugation step of five minutes").  With regard to claim 7, Koehn further teaches a step of adding additional semi-solid medium to the well after the step of centrifuging (par. [0083]; "2 ml of this cell suspension was added into one well of a 6- well plate. With regard to claim 8, Koehn further teaches a step of covering the well with an air-permeable seal before the step of loading the plate (par. [0064]; "the sample container is incubated at 32 - 37 C and 3 - 12% CO2, preferably 32 - 37 C and 5 - 10% CO2, more preferably 37C and 5 - 7% CO2, in humidified atmosphere").  With regard to claim 9, Koehn further teaches a depth of the semi-solid medium in the well is no more than approximately one millimeter (par. [0083]).

With regards to claims 10-13, Koehn does not specifically disclose the respective Z-coordinates of the sequential images as recited therein and wherein the volumetric image stack spans an entire depth of the semi-solid medium in the well.

With regard to claim 10, Chan further teaches that the respective Z-coordinates of sequential images in the volumetric image stack differ by at least approximately 20 micrometers (para [0048); "Exemplary step sizes for a low power objective may be at least or less than 10, 20, 30, 40, 50, or 60 micrometers, among others"). As to claim 11, Chan further teaches that the respective Z-coordinates of sequential images in the volumetric image stack differ by less than approximately 50 micrometers (par. [0048]). As to claim 12, Chan further teaches that the respective Z-coordinates of sequential images in the volumetric image stack differ by between 25 micrometers and 45 micrometers (par. [0048]). As to claim 13, Chan further teaches that the volumetric image stack spans an entire depth of the semi-solid medium in the well (par. [0047]; "The bright-field images may be collected starting at one end of the range (or intermediate the ends of the range), with the objective traveling to the other end of the range (or to both ends of the range)").

It would have been obvious to one of ordinary skill in the art to provide respective Z coordinates of sequential images in the volumetric stack by at least 50/25 micrometers or differing between 25 and 45 micrometers, and spanning the entire depth of the medium in the well such as taught by Chan in order to provide sizes to each focal position step coinciding with the parameters of the power of the microscope objective of lower power and provides proper separation in order to fully visualize and image the medium in the well across its full extent so as to allow a complete and detailed visualization.

With regard to claim 14, Koehn further teaches that the first plurality of images are collected before a majority of the plurality of cells have divided (par. [0063]).  With regard to claim 15, Koehn further teaches that the first plurality of images are collected within approximately six hours after the semi-solid medium has gelled (par. [0063]).  With regard to claim 16, Koehn further teaches a resolution of the first plurality of images allows identification of single cells (para (0025]; "The comparison of these positions and area, e.g. the comparison of at least two images (particularly in the region occupied by a given colony in the second image), reveals whether the colony has arisen from a single cell or not").  Further, as in claim 16, the claim does not set forth further active step(s) to the method which provide to yield such a resolution, and as discussed above, Koehn/Chan provide to commensurately disclose the positive method steps to the claims and as such are said to commensurately provide a resolution in as much as recited in claim 16.

	With regard to claim 17, as best understood, Koehn does not specifically disclose that an image of a single cell occupies at least about four pixels of the digital imaging device.

With regard to claim 17, Chan further teaches an image of a single cell occupies at least about four pixels of the digital imaging device (par. [0058]; "A digital phase image may be created by combining two or more of the transillumination images of a stack, optionally on a pixel-by-pixel basis").
	It would have been obvious to one of ordinary skill in the art to provide that an image of a single cell occupies at least about four pixels of the digital imaging device such as taught by Chan in order to provide a more accurate representation of the cell.

With regard to claim 18, Koehn further teaches that the well has a transparent base (par. [0055]; "the substantially flat bottom wall of the sample
container is transparent"). and wherein the digital imaging device has an objective disposed below the base (par. [0062]; "The first image
recorded in preferred embodiments of the invention is recorded from above or below the sample container").
	With regards to claims 19-23, Koehn does not specifically disclose the recited magnification of the objective and the numerical aperture of the objective and being a dry objective, and wherein the plurality of images comprise a combined plurality of smaller images all captured at the same height along the Z-axis as in cls. 22/23.
 
With regard to claim 19, Chan further teaches a magnification of the objective is between 2X and 7X (par. [0009]; "relatively dense stack of bright-field images obtained with a 4.times. objective located at focal position intervals (steps) of 15 micrometers").
With regard to claim 20, Chan further teaches a numerical aperture of the objective is between 0.1 and 0.4. (par. [0048]; "the size of each focal position step is determined at least in part by the magnification power (and/or numerical aperture (NA)) of the objective" [or about 0.1 to 0.4]).  With regard to claim 21, Chan further teaches that the objective is a dry objective (sheet1 fig 1A; "bright-field source 56 via illumination
optics 62").  With regard to claim 22, Chan further teaches that each image of the first plurality of images comprises a combined plurality of smaller images all captured at the same height along the Z-axis (par. [0058]; "The images may, for example, be combined by summing the intensity values of corresponding pixels for the plurality of transillumination images"). With regard to claim 23, Chan further teaches that the plurality of smaller images are combined based on respective known positions
of the digital imaging device with respect to a horizontal plane (par. [0058]).
	It would have been obvious to one of ordinary skill in the art to modify Koehn to provide the particular magnification to the objective and a dry objective and wherein the first plurality of images comprises a combined plurality of smaller images all captured at the same height such as taught by Chan in order to provide a suitable microscope objective at a low power which suitably provides for providing a volumetric image stack and would have a reasonable expectation of success in Koehn and for alternatively combining a plurality of smaller images all captured at the same height along the Z-axis such as taught by Chan in order to provide an obvious alternative processing a volumetric stack wherein such composite image may be composed of the images which have higher contrast.


With regard to claim 24, Koehn in view of Chan further teaches that mapping a plurality of cell locations based on the volumetric image stack (Molecular Devices para (0047]; "In exemplary embodiments, the z-stack of bright-field images is composed of at least 5, 6, 7, 8, 9, or 10 bright-field images"); identifying, from the plurality of cell locations, single cells that are spaced from all other cells by at least a selected first distance; and limiting potential locations of the candidate colony of cells to locations corresponding to the identified single cells (Koehn par. [0047]; ''The resolution of the Celigo images enabled the inventors to identify single cells, and the software allows
tracking of cells over time by saving the coordinates"). 

With regard to claim 25, Koehn does not specifically disclose the volumetric image stack being a first volumetric image stack as in cl. 25.
With regard to claim 25, Chan further teaches that volumetric image stack being a first volumetric image stack, further comprising: capturing, before the second time and using the digital imaging device, a second plurality of vertically spaced-apart images of the well, such that a second volumetric image stack is generated with respect to the well; and comparing the second volumetric image stack to the first volumetric image stack to determine movement of the cells in the semi-solid medium (par. [0079]; "detecting photoluminescence from the sample for a second set of focal positions to collect a second stack of images, wherein the second set of focal positions defines a smaller range than the first set of focal positions, and wherein at least one focal position of the second set of focal positions is based on the candidate focal position").
Likewise, as seen from above, it would have been obvious to one of ordinary skill in the art to modify Koehn to form a first plurality of vertically spaced-apart images of the well, each image having a different height along a Z axis wherein a capturing before the first time is carried out and comparing the second volumetric stack such that a volumetric image is formed such as taught by Chan in order to better determine the likelihood that the candidate colony is monoclonal wherein a relative comparison provides further image data for more completely assessing the cell colony.

	With regards to claims 26 and 27, Koehn does not specifically disclose using a second digital imaging device as claimed.
With regard to claim 26, Chan further teaches that the digital imaging device used to capture the first plurality of vertically spaced-apart images of the well is a first digital imaging device, and the one or more images of the well are captured at the second time using a second digital imaging device (par. [0017]; "light transmitted through the sample may be detected for a first set of focal positions to collect a first stack of images. Values of a focus metric may be calculated for the first stack of images. A candidate focal position may be determined based on the values. Photoluminescence may be detected from the sample for a second set of focal positions to collect a second stack of images").  With regard to claim 26, Chan further teaches that the second digital imaging device is disposed above the well (sheet 1 fig 1A; brightfield source 56).
It would have been obvious to one of ordinary skill in the art to modify Koehn to utilize first and second digital imaging device and wherein the second digital imaging device is disposed above the well such as taught by Chan in order to provide specifically separated architecture for individually assessing and forming the spaced apart images of the well for distinguished image analysis thereof.


With regard to claim 28, Koehn further teaches that the first time and the second time differ by at least ten days (para (0064]; "humidified atmosphere for approximately 3 days to 1 month"). With regard to claim 28, Koehn further teaches that the step of identifying a location of a candidate colony of cells further comprises at least one
criterion other than monoclonality (par. [0069]; "In the context of the invention, "selecting a colony of cells" means identifying a colony as adequate for picking based one or more criteria such as colony size, colony roundness, colony roughness, and distance to other colonies (e.g. a minimum distance between colonies, such as 0.9 mm, may be chosen as one of the one or more criteria that need(s) to be met in order for a colony to be identified as adequate for picking, i.e. for a colony to be selected"; par. [0088]; "clones of interest were made. (e.g. "too big" more than > 0.7 mm; "too small" equal or less than 0.06mm, proximity not less than 0.9 mm; compactness (defined as 0= not
compact, 1= perfect circle) not less than 0.6").

With regard to claim 30, Koehn further teaches that the at least one criterion is selected from a density (par. [0069]; "the one or more criteria on the basis of which a colony is selected as adequate for picking may include the intensity of fluorescence (or the intensity of another type of staining) of the colony itself'). With regard to claim 31, Koehn further teaches that the at least one criterion is based at least in part on a proximity of the candidate colony to any other colonies of cells (par. [0069]; "In the context of the invention, "selecting a colony of cells" means identifying a colony as adequate
for picking based one or more criteria such as colony size, colony roundness, colony roughness, and distance to other colonies (e.g. a minimum distance between colonies, such as 0.9 mm, may be chosen as one of the one or more criteria that need(s) to be met in order for a colony to be identified as adequate for picking, i.e. for a colony to be selected").
With regard to claim 32, Koehn further teaches that the at least one criterion includes an intensity of fluorescence from the candidate colony (par. [0069]; "the one or more criteria on the basis of which a colony is selected as adequate for picking may include the intensity of fluorescence (or the intensity of another type of staining) of the colony itself').  With regard to claim 33, Koehn in view of Chan further teaches that the step of determining a measure of likelihood that the candidate colony is monoclonal comprises a step of observing that no more than one cell was found in the volumetric image stack
(Chan par. [0047]) within a selected distance of the location of the candidate colony (Koehn par. [0072]; "the first and the second images are compared in the area occupied by a given colony in the second image, wherein the colony of cells is derived from a
single cell if the same area in the first image contains only one cell. This comparison enables an assessment of whether or not a given colony has arisen from a single cell").
With regard to claim 34, Koehn teaches that the distance is no more than about 50 um (par. [0072]); "the first and the second images are compared in the area occupied by a given colony in the second image, wherein the colony of cells is derived from a single cell if the same area in the first image contains only one cell. This comparison enables an assessment of whether or not a given colony has arisen from a single cell"; par. [0092] - "It can be concluded from the data in Table 1 that a single cell or a colony on a Celigo image can be uniquely identified based on Clonepix data, because the maximum proximity of 900 um of one colony to another, which is predefined as a requirement to select a colony adequate for picking by Clonepix, is much higher than the observed deviations in x and y directions (170 and 247 um, respectively)").
With regard to claim 35, in as much as understood herein, and the step of determining a measure of likelihood that the candidate colony is monoclonal comprises observing how many cell location probability cones intersect a hemispherical volume defined by a selected radius centered on the candidate colony, Koehn teaches measuring a likelihood that a candidate colony is monoclonal (par. [0072]; "the first and the second images are compared in the area occupied by a given colony in the second image, wherein the colony of cells is derived from a single cell if the same area in the first image contains only one cell. 
Further, one of ordinary skill in the art would understand that this comparison enables an assessment of whether or not a given colony has arisen from a single cell") and Chan teaches defining a focal point for a cell (para (0017); "In an exemplary method, light transmitted through the sample may be detected for a first set of focal positions to collect a first stack of images. Values of a focus metric may be calculated for the first stack of images. A candidate focal position may be determined based on the values"). 

Neither Koehn nor Chan specifically teaches observing how many cell location probability cones intersect a hemispherical volume defined by the selected distance of the candidate colony, as best understood herein.
However, it would have been obvious based on the teaching of Molecular Devices of Chan, that cell location probability cones intersect a hemispherical volume defined by the selected distance of the candidate colony could have been computed mathematically based on growth size extrapolations from a first time point to a second time point.
With regard to claim 36, Koehn in view of Chan further teaches the step of determining a measuring of likelihood that the candidate colony is monoclonal comprises a step of comparing the location of the candidate colony to a corresponding location (Koehn par. [0072]) in the volumetric image stack (Chan par. [0017]).
With regard to claim 37, Koehn in view of Chan further teaches the step of comparing the location of the candidate colony to a corresponding location in the volumetric image stack comprises a step of evaluating respective distances between the candidate colony
and one or more individual cells locatable (Koehn par. [0072] in the volumetric image stack (Chan par. [0017]).  With regard to claim 38, Koehn further teaches a step of relocating at least a portion of a colony to a dispensing container, after the step of picking (par. [0070]; "In the context of the invention, the term "picking a colony of cells" refers to the process of transferring one or more cells of a colony, but not any cells that do not form part of the colony, from the sample container that the colony has grown in to another sample container"). With regard to claim 39, Koehn further teaches repeating the steps of capturing, identifying, determining, and picking on a second well of the
sample plate (par. [0010]; pg 9 In 6-8; "the sample container is a 1-well plate or petri dish, 6-well plate, 12- well plate, 24-well plate, 48- well plate, 96-well plate, 384-well plate, or a 1536-well plate; par. [0024]; repeating colony picking in several rounds").


Response to Arguments
Applicant's arguments filed October 13th, 2022 have been fully considered but they are not persuasive and discussion follows below with respect to the prior art the amendments made.
With regard to claim 35 rejected under 35 USC 112 a/1st paragraph, Applicant asserts that the claim has been amended for clarification.
For the reasons discussed above in the body of the action, Examiner asserts that claim 35 remains inadequately disclosed.

With regard to claim 35 rejected under 35 USC 112 b/2nd paragraph, Applicant asserts that the claim has been amended for clarification.
For the reasons discussed above in the body of the action, Examiner asserts that claim 35 remains indefinitely defined.

With regards to claims 1-39 rejected under 35 USC 103a as being unpatentable over Koehn in view of Chan, Applicant traverses the rejection.
Applicant asserts that Koehn does not describe determining based on the volumetric image stack, likelihood that a candidate colony is monoclonal by mapping…identifying…and limiting….as amended herein.
Applicant further asserts that Koehn fails to fair the deficiencies of Koehn.
Herein, Examiner notes that Koehn provides to disclose mapping a plurality of cell locations based on the images, wherein coordinates can be assigned to individual cells for matching to the coordinates of colonies shown in other images recorded later, such as in a second image, identifying from the locations, single cells that are spaced from all other cells by at least a selected distance, limiting potential locations of the candidate colony of cells to locations corresponding to the identified single cells, and the area or areas thus determined and recorded are amenable to comparison with the position to one or more cells previously determined and recorded, and provides to infer/determine the likelihood of whether the given colony is monoclonal (i.e. derived from a single cell) by analyzing whether not less and not more than one cell was positioned in the area occupied by a given colony (pars. [0062,0066,0067]; see also lines 1-3, page 4).
Further, application of the above determining of a measure of likelihood that the candidate colony is monoclonal with respect to a volumetric image stack is provided for by the secondary reference to Chan.
Herein, while Applicant asserts that monoclonal cells are not specifically described.  Examiner notes that Chan has not been particularly relied upon for such disclosure as the primary reference of Koehn provides for such description.  Additionally, and as seen by Applicant, Chan is likewise concerned with such volumetric image stack analysis with respect to primary cells and cell lines (par. [0035]), which provides a direct relation to growth to clonality (e.g. monoclonality).
By this, it is maintained that the above-discussed combination with Chan presents an obvious combination for the reason discussed above wherein Chan provides that Application in a volumetric stack imaging analysis would have a reasonable expectation of success in a likewise and analogous image analysis application of Koehn in determining the likelihood of a given colony being monoclonal, wherein it is well within the ordinary skill in the art to recognize a depth-wise volumetric image as likewise providing more detailed imaging of cell lines progression over time to ascertain over time if a formed colony is inferred/determined with a likelihood to from a singular cell and is thus said to be monoclonal as compared to a planar imaging from above/below the cell wherein the cell(s) have settled/centrifuged to the bottom of the well(s).


	With regard to claim 33, Applicant asserts that Koehn/Chan does not disclose such a determining step.
	Examiner asserts that Koehn provides for such as seen in pars. [0062,0066], for example,  wherein individual cells are recognized and their coordinates can be matched to the coordinates of colonies shown in the other images recorded later as a step in the determining of the measure of a likelihood of a colony being monoclonal.  As discussed above, application with a volumetric image stack as by Chan is obvious to that of the above/below planar imaging of Koehn in providing further spatial data of cell/cell position and likewise identification of single cells and colonies therefrom. 

	With regard to claim 35, Applicant asserts that Koehn/Chan does not disclose such a determining step.
Examiner asserts that, as best understood herein (see above rejection under 35 USC 112 b/2nd), the combined prior art of Koehn in view of Chan and the ordinary skill of the artisan that cell location probability cones intersect a hemispherical volume defined by the selected distance of the candidate colony could have been computed mathematically based on growth size extrapolations from a first time point to a second time point to track and determine a candidate colony arising from a single cell (i.e. monoclonal) as an obvious measure in order to connect a starting point cell to a candidate colony therefrom at a later point and inferring whether or not the colony arose from a single progenitor or not.
 Remaining dependent claims 2-39 are maintained to be properly rejected over the above cited art of Koehn in view of Chan as Koehn in view of Chan are not deficient with respect to independent claim 1 as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798